Citation Nr: 0618353	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  04-38 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant's service establishes basic eligibility 
for Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and cousin, A.C. 


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel
INTRODUCTION

The appellant contends that he had active service during 
World War II in the Philippine guerrilla forces.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied entitlement to VA 
benefits on the basis that valid military service in the U.S. 
Armed Forces had not been established.  A notice of 
disagreement was received in April 2004, a statement of the 
case was issued in September 2004, and a substantive appeal 
was received in November 2004.  The appellant testified 
before the undersigned Acting Veterans Law Judge at an April 
2006 Board hearing in Washington, D.C.    


FINDING OF FACT

The appellant did not have qualifying active military service 
for purposes of VA benefits.


CONCLUSION OF LAW

Basic eligibility for VA benefits is not established.  38 
U.S.C.A. §§ 101(2), 107(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a July 2003 letter, the appellant 
was informed of the specific type of information and evidence 
that was necessary for him to submit in order for VA to 
verify his military service.  The appellant was also advised 
in the July 2003 letter as well as in a May 2003 letter of 
the types of evidence VA would assist him in obtaining, as 
well as his own responsibilities in regard to identifying 
relevant evidence regarding the underlying claim for service 
connection.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board further notes that the May and July 2003 VCAA 
letter implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was repeatedly advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence.  He was advised to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the appellant in May and July 2003, which was prior 
to the December 2003 decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issue of veteran status, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
determine his eligibility for VA benefits and substantiate 
the claim for service connection, but there has been no 
notice of the types of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).   In that 
regard, as the Board concludes below that the appellant is 
not eligible for VA benefits, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  Specifically, the RO requested 
verification of service from the National Personnel Records 
Center (NPRC) to which it received a response in June 2005.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  The Board notes that the appellant 
submitted additional evidence previously not of record to the 
Board at the April 2006 Board hearing and in May 2006.  The 
appellant waived initial consideration of the evidence by the 
RO.  No additional pertinent evidence has been identified by 
the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The appellant contends that he is eligible for VA benefits 
because he had guerilla service during World War II.  
However, upon the RO's request for verification of claimed 
service, in June 2005, the NPRC certified that the "Subject 
has no service as a member of the Philippine Commonwealth 
Army, including the recognized guerillas, in the service of 
the United States Armed Forces."

At the April 2006 Board hearing, the appellant asserted that 
this verification was insufficient because he was not 
claiming that he had recognized guerilla service, but rather 
unrecognized guerrilla service under 38 C.F.R. 
§ 3.41(d)(2)(ii).  In support of his claim, the appellant has 
submitted a January 1982 affidavit from T.A. who stated that 
he was a USAFFE officer and guerilla organizer and that he 
inducted the appellant's cousin A.C. into a guerilla outfit 
on November 1, 1943.  In turn, a December 2002 affidavit by 
A.C. was also submitted stating that the appellant joined the 
Reserve Squadron of the USAFFE Luzon Guerrilla Army Forces in 
October 1944 and was inducted as a private by T.A.

The appellant has also submitted documents, certified as true 
copies from the National Archives and Records Administration 
(NARA), which he believes demonstrate further his service.  
Significantly, these documents include: an April 1945 Record 
of Events submitted by T.A; an honorable discharge 
certificate for T.A.; an April 1945 report of death of R.B.; 
a March 1946 request from T.A. that the men of Reserved 
Squadron of the "B" Company, 1st 57th infantry regiment be 
included in the recognized roster of said unit; a July 1945 
recommendation that Company "B", 57th Guerilla Infantry 
Regiment be recognized and absorbed into the Philippine Army; 
a June 1945 roster for "B" Company; and a March 1947 
History of Company "B".  The June 1945 roster for "B" 
Company lists T.A. and R.B. who the appellant claims he 
fought alongside, but the roster does not list the appellant 
or his cousin.  However, it appears that the appellant is not 
claiming that he should be on this list, but rather that he 
was a private under T.A. and fought along R.B. and thus, 
proves his status as an unrecognized guerrilla. 

In further support of his claim, the appellant points out 
that these NARA certified records also include an April 1945 
record from the USAFFE Luzon Guerilla Army Forces, 5th 
military district, Reserved Squadron, bearing the heading 
"Patrol Duty" and lists several individuals' names, including 
that of the appellant.  Similarly, a roster of officers and 
men, which is undated also contains the appellant's name.  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet.App. 21 (1991); Grottveit v. Brown, 5 Vet.App. 91 (1993).  
For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Department of Defense (DD) Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate United States service department under the 
following conditions: (1) the evidence is a document issued 
by the United States service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA, the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).
Service in the Commonwealth Army of the Philippines is 
included, for compensation, dependency and indemnity 
compensation, and burial allowance, from and after the dates 
and hours, respectively, when they were called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941.  Service as a guerrilla under the 
circumstances outlined in paragraph (d) of this section is 
also included.  Persons who served as guerrillas under a 
commissioned officer of the United States Army, Navy or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States Forces are included.  Service as a guerrilla by 
a member of the Philippine Scouts or the Armed Forces of the 
United States is considered as service in his regular status.  
The following certifications by the service departments will 
be accepted as establishing guerrilla service: (i) recognized 
guerrilla service; (ii) unrecognized guerrilla service under 
a recognized commissioned officer only if the person was a 
former member of the United States Armed Forces, or the 
Commonwealth Army.  38 C.F.R. § 3.40.

For a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with the Armed Forces of the United States, the 
period of active service will be from the date certified by 
the Armed Forces as the date of enlistment or date of report 
for active duty, whichever is later, to date of release from 
active duty, discharge, death, or in the case of a member of 
the Philippine Commonwealth Army, June 30, 1946, whichever 
was earlier.  38 C.F.R. § 3.41.  Service department findings 
are binding on VA for purposes of establishing service in the 
United States Armed Forces.  Duro v. Derwinski, 2 Vet.App. 
530, 532 (1992).

Based on the evidence of record, the Board finds that the 
appellant's claim for benefits is without legal merit.  In 
June 2005, the NPRC certified that the claimant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  While the Board is not disputing 
the authenticity of the certified documentation submitted by 
the appellant pertaining to his service, service still must 
be confirmed by the service department.  VA is prohibited 
from finding, on any basis other than a service department 
document or service department verification, that a 
particular individual served in the U.S. Armed Forces.  
Service department findings are binding on VA for purposes of 
establishing service in the United States Armed Forces.  Duro 
v. Derwinski, 2 Vet.App. 530, 532 (1992).  

The Board has considered the appellant's assertion that the 
June 2005 NPRC certification is insufficient because it does 
not explicitly state "unrecognized" guerilla service.  
However, 38 C.F.R. § 3.40(2)(d)(ii), which pertains to 
"unrecognized" guerilla service, explicitly includes the 
requirement that the person (i.e. the appellant) be a former 
member of the United States Armed forces (including the 
Philippine Scouts), or the Commonwealth Army.  This excludes 
civilians.  The June 2005 NPRC certification unambiguously 
stated that the appellant does not have any such service.  
Indeed, the appellant testified in April 2006 that he was not 
contending that he was in the Regular Philippine Scouts, the 
other Philippine Scouts or the Commonwealth Army.  Rather, he 
testified that he served as an unrecognized guerilla.  
Accordingly, the appellant does not qualify for 
"unrecognized" guerilla service under the plain meaning of 
the statute.  

Although the appellant has asserted that the documents 
submitted are sufficient evidence of his military activities, 
specifically the copies certified by the NARA.  The Board 
notes that the law, and not the facts, is dispositive in this 
case.  The documents submitted are not service department 
documents and do not contain information such as length, time 
and character of service; and therefore are insufficient to 
establish qualifying service for purposes of VA benefits.  38 
C.F.R. § 3.203(a).  As the law, and not the evidence, is 
dispositive, the appeal is denied due to the absence of legal 
merit.  Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).




ORDER

The appeal is denied. 


____________________________________________
A. M. Shawkey
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


